DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a Notice of Allowance in response to the application filed 31 December 2018.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 December 2021 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Kamar et al. (US 2010/0332242 A1) (hereinafter Kamar), Chen et al. (US 2017/0286860 A1) (hereinafter Chen), Truong (US 2016/0253617 A1) (hereinafter Truong), Dong et al. (US 2018/0197071 A1), Thies et al. (US 2014/0088865 A1) (hereinafter Thies), Heo (US 2018/0266844 A1) (hereinafter Heo), Ishiguro et al. (US 2021/0049472 A1) (hereinafter Ishiguro), and Zhang, Y., Miner, Z., & Jiang, Y. (2017). A data-driven quantitative assessment model for taxi industry: The scope of business ecosystem’s health. European Transport Research Review, 9(2), 1-14. doi:http://dx.doi.org/10.1007/s12544-017-0241-0 (hereinafter Zhang).
Kamar discloses the creation of rideshare plans using inputted and extracted user preferences.  The generated rideshare plans are optimized based on user preferences and collected information; which are fed back into the analysis to further optimize the plans.  The rideshare plans are also generated via the use of machine learning techniques to model the plans and optimize them.
Chen discloses the training of a neural network via reinforced learning.  In particular the output of a first neural network computerized model is applied to a second neural network computerized model.  The output of the first and second models are then used to predict outcomes, and then are used to select an action to reach a desired outcome.  The use of use of the machine learning techniques can also be applied to the taxi business, wherein demand is predicted, and dispatch actions are predicted and selected.
Truong discloses tracking driver locations, including as they enter and leave geofenced areas.  Using the collected and tracked information, rideshare rules for the drivers are determined and issued.
Dong discloses the use of neural networks, wherein inputs are provided to the neural networks, and the network predicts the ride request demands.  In addition, the output/predictions are used, along with rules, to request the dispatch of vehicles.  In addition, the conducted analysis and outputs are used to train machine learning models.
Thies discloses the use of neural networks to model and optimize vehicle travel paths and times, wherein real-time arrival and travel data is used to further train the models.
Heo discloses tracking vehicles’ paths and geographic region, wherein rideshare policies are determined based on the geographic region the vehicle is currently in or will be in.
Ishiguro discloses the use of a neural network to forecast demand in a specific geographic area.  In addition, the neural networks operate via the use of input layers and hidden layers.
Zhang discloses the use of neural networks to analysis the taxi industry performance, with the use of input layers and hidden layers in order to generate an analysis on taxi performance and policy.
With respect to claims 1, 10, and 19, the closest prior art, taken individually and in combination, does not teach or imply, either explicitly or inherently, “based on a policy generated from a trained second neural network algorithm, obtaining action information for the vehicle, the action information comprising: staying at a current position of the vehicle, re-positioning the vehicle, or accepting a ride order, wherein: the second neural network algorithm is trained with one or more first network weights and with second ride order dispatching data associated with a second region in a second training to obtain one or more second network weights; the one or more first network weights are obtained from training a first neural network algorithm with first ride order dispatching data associated with a first region in a first training; the second neural network algorithm comprises an input layer, a first sequence of hidden layers, a second sequence of hidden layers, and an output layer; each of the hidden layers in the first sequence has an output correspondingly coupled to one of the hidden layers in the second sequence and the output layer; and for the input layer, the second ride order dispatching data comprises (1) one or more second state inputs for inputting into the second sequence of hidden layers and (2) one or more first state inputs for inputting into the first sequence of hidden layers.”  With regards to 35 USC 101, the claims are deemed to recite elements that integrate the abstract idea (“certain methods of organizing human activity”) into a practical application.  In particular, the claims recite particular elements that use or apply the abstract idea in a meaningful way beyond generally linking the use of the abstract idea to a technological environment.  Dependent claims 2-9, 11-18, and 20 depend upon claims 1, 10, and 19, and therefore are allowable via dependency.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
15 July 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628